Citation Nr: 0915161	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2. Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967, with additional service in the Army National 
Guard from August 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
low back disability.   

The RO had previously denied a claim for service connection 
for a low back disability in March 1989.  Thus, the Board has 
identified the issues on appeal as stated on the title page.  


FINDINGS OF FACT

1.  The claim for service connection a low back disability 
was previously denied in a July 1981 rating decision.  The RO 
declined to reopen the claim in March 1989.  The Veteran was 
notified of these decisions, but failed to perfect an appeal.

2.  The evidence received since the last final denial in 
March 1989 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.

3.   The Veteran's lumbar disc disease is related to service.


CONCLUSIONS OF LAW

1.  The July 1981 and March 1989 decisions that denied 
service connection for a low back disability are final.  
38 U.S.C.A. § 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156, 3.160(d), 20.302, 20.1103 (2008).

3.  Lumbar disc disease was incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of 
service connection for back disability and grants service 
connection for lumbar disc disease.  As such, no discussion 
of VA's duty to notify and assist is necessary.

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Id.

In a July 1981 decision, the RO denied the Veteran's claim 
for service connection for a low back disability.  By a March 
1989 rating decision, the RO denied the Veteran's claim to 
re-open the previously denied claim of entitlement to service 
connection for a low back disability.  A finally adjudicated 
claim is an application that has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the decision became final because the Veteran did not file a 
timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed his application to reopen his claim in April 
2003.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records 
dated from February 1965 to February 1967, VA treatment 
records, a VA examination, and the Veteran's own statements.   
The RO found that, although on VA examination the Veteran was 
concluded to have a lumbar strain, there was no evidence of a 
back injury while in service.  Therefore, the RO found that 
there was no evidence demonstrating that the Veteran's 
current lumbar strain was related to or aggravated by his 
active service.  Accordingly, the claim was denied.  

The Veteran applied to reopen his claim for service 
connection in April 2003.  The Board finds that the evidence 
received since the last final decision in March 1989 for a 
low back disability is not cumulative of other evidence of 
record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating his claim.

Newly received evidence includes VA treatment records dated 
from November 2001 to April 2007, private treatment records 
dated from February 2005 to March 2007, Army National Guard 
medical records, the Veteran's own statements, and an October 
2005 VA spine examination.  The Army National Guard medical 
records reveal an injury to the low back in June 1991, when 
the Veteran had strained his back by lifting large amounts of 
Howitzer ammunition.  At the time, he also complained of pain 
that radiated down his left leg. An MRI conducted six months 
later revealed a mild herniated disc at L4-5, and a bulging 
disc at L5 S1.  In October 2005, the VA examiner concluded 
that the Veteran's low back disability was in part, but not 
solely, related to his 1991 injury, as he had experienced 
similar back problems while in service in 1965.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection for a low back 
disability is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the Veteran was 
provided with multiple correspondence by the RO, which 
provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
RO considered his claim on the merits in the rating decision, 
statement of the case, and supplemental statements of the 
case.  Given that the appellant had adequate notice of the 
applicable regulations, the Board finds that the Veteran 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
Active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Veteran contends that his current low back disability is 
related to two injuries he sustained while in service.  
Specifically, he contends that he first injured his back July 
1965 when he was thrown from a fork lift while unloading a 
tractor trailer, and that he then re-injured his low back in 
July 1991 while lifting heavy Howitzer ammunition in the Army 
National Guard.  

Service medical records reflect that upon February 1965 
entrance examination, the Veteran's low back was found to be 
negative for any abnormalities.  In July 1965, the Veteran 
reported experiencing low back pain.  He had some tenderness 
to the low back, but full range of motion.  In June 1966, he 
reported that he had injured his finger while repairing a 
vehicle.  His skin and ligaments on the dorsal side of his 
wrist were torn.  On follow-up, the finger was re-dressed.  
These records do not demonstrate that the Veteran injured his 
low back at that time.  On routine examination in December 
1966, he checked "no" to recurrent back pain and no 
abnormality of the back was found.   

In December 1975, after the Veteran had separated from 
service and prior to his enlistment with the Army National 
Guard, he was involved in a traffic accident.  A September 
1978 clinical record reflects that the Veteran injured his 
head, neck, and back.  The pain radiated to his right leg and 
right inguinal area.  It was aggravated by prolonged sitting, 
standing, or lifting.  On physical examination, there was 
marked tenderness in the lumbosacral area with paravertabral 
muscle spasms.  The remainder of the examination was within 
normal limits.  The impression was a lumbosacral strain.  

On August 1985 enlistment examination, when the Veteran 
entered the Army National Guard, the Veteran checked "no" 
to recurrent back pain and no abnormality of the back was 
found.  In June 1991, the Veteran reported that he injured 
his low back when he was lifting an object two weeks 
previously.  The pain radiated to his left leg, with numbness 
in the left leg.  He had been taking pain relievers, with no 
relief.  X-ray examination revealed no acute or chronic 
abnormality.  In July 1991, the Veteran reported that he had 
been "lifting heavy rounds" and had injured his back.  He 
was taking pain relievers two to three times per day.  He had 
radiating pain down his left leg and his left foot was at 
times numb.  He was able to ambulate normally.  The 
assessment was a low back strain.  The Veteran complained of 
these same symptoms in November 1991, and was prescribed bed 
rest for two to three days.  In January 1992, an MRI was 
taken, revealing a mild herniated disc at L4-5 in the midline 
and slightly to the right.  There was a bulging disc at L5 
S1.  In March and April 1992, he attended physical therapy 
for his low back.  In May 1992, the Veteran complained that 
the pain in his lower back was worsening, with stiffness on 
heavy lifting.  There was no weakness of the muscle groups or 
numbness in the low back.  The assessment was a chronic low 
back strain with a mild disc bulge.  He was prescribed pain 
medication and instructed to complete back exercises.  In 
August 1992, the Veteran complained of low back pain when he 
lifted a duffle bag.  There was pain at L4-L5, as well as in 
his right hip and buttock area.  He was noted to have a slow 
and guarded gait, but was comfortable when sitting.  The 
physician did not think there was a disc problem, but 
instructed the Veteran to apply wet heat and rest. 

Post-service VA clinical records dated from November 2001 to 
October 2005 demonstrate continued treatment for a low back 
disability.  In November 2001 and February 2002, the Veteran 
complained of chronic pain in his neck, back, left leg, and 
left knee that he attributed to the muscle strain he incurred 
when lifting Howitzers.  He had neurological manifestations, 
including pain in both legs, testicular and penile numbness, 
and urinary urgency with some burning.  MRI examination 
revealed scoliosis and degenerative disc disease with a mild 
spinal stenosis at L4-5.  Additionally, he was assessed as 
having chronic low back pain with bilateral lower extremity 
pain.  The low back pain was considered to be secondary to 
his scoliosis and arthritis.  The remainder of his VA 
treatment records focus primarily on treatment of the 
Veteran's cervical spine disability.  However, in August 
2003, the Veteran requested therapy for his lower back due to 
a worsening of his low back pain.  

In October 2005, the Veteran underwent a VA spine 
examination.  At that time, he relayed four different low 
back injuries to the examiner, two that he contended he 
sustained in the mid-1960's while in service, the afore-
mentioned automobile accident, and the 1991 muscle strain 
while in the Army National Guard.  In regard to the 1991 
injury, he stated that he had immediately felt a "pop" in 
his low back upon lifting the Howlitzers.  He stated that his 
treating physicians had suggested that he undergo surgery, 
but that he had not yet consented to the idea.  He stated 
that he could not work due to his back pain, which he 
described as an 8 out 10, with 60 percent of the pain in his 
back and 40 percent of the pain in his lower legs that felt 
like a burning sensation.  On physical examination, there was 
mild tenderness to palpation in the paraspinal musculature of 
his lumbar spine.  He had a normal gait and normal heel to 
toe walking.  He had a limited range of motion.  There was no 
evidence of a spasm or localized tenderness.  Imaging studies 
revealed advanced degenerative changes at L5-S1, less so at 
L4-L5.  The diagnoses was herniated nucleus pulposus of the 
lumbar spine.  The examiner was asked to give an opinion as 
to whether the Veteran's current low back disability was 
caused by his 1991 low back injury.  To that question, the 
examiner opined that it was less likely as not that the 
Veteran's current back disability was "purely" related to 
the 1991 injury.  In so concluding, the examiner remarked 
that the Veteran had complained of low back problems and 
lower extremity problems as early as 1965, and again after 
his automobile accident in 1975.  When asked if the pain he 
experienced in 1991 was similar to the pain he experienced in 
1975, the Veteran had answered "this could have been 
similar."  The examiner therefore concluded that the 
Veteran's low back disability could not be concluded to be 
cause by the 1991 back injury, but was rather attributable to 
the back injuries he sustained in 1965, 1975, and 1991.  The 
examiner was not requested to give an opinion on whether the 
Veteran's previous low back disability was aggravated by the 
1991 low back sprain, and as such did not give an opinion on 
the theory of aggravation.  

VA treatment records dated until June 2006 reveal a worsening 
of the Veteran's low back disability. An April 2006 MRI 
demonstrated some stenosis at L4-5, which the examiner 
believed would not be resolved by a decompression 
laminectomy, but rather referred the Veteran to a neurologist 
due to his peripheral neuropathy.  Private treatment records 
dated from October 2004 to April 2007 demonstrate discussion 
of possible decompression laminectomies of the lumbar spine.  
In April 2007, the Veteran requested a steroid injection for 
relief.

After a review of the record, the Board finds that the 
evidence in the evidence is at least in equipoise and that 
service connection for lumbar disc disease is thus warranted.  
After performing a physical examination and based on his 
careful review of the Veteran's history obtained through a 
review of his claims folder, the examiner diagnosed the 
Veteran as having herniated nucleus pulposus of the lumbar 
spine that was related, at least in part, to service.  
Because there is no contrary competent medical opinion of 
record, notwithstanding the Veteran's nonservice-connected 
1991 low back injury, the Board finds that service connection 
for lumbar disc disease is warranted.  


ORDER

The claim for service connection for a low back disability is 
reopened. 

Service connection for a lumbar disc disease is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


